Citation Nr: 1138499	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-19 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 1958 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran resides in the jurisdiction of the Oakland, California RO.  

In February 2011, the Veteran testified at a Travel Board hearing.  A transcript of the hearing is of record.  

In April 2011, the Board remanded the appeal for additional development.  


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbosacral spine with spinal stenosis had its onset in service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine with spinal stenosis was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).   

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when they are manifested to a compensable degree within the initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d) (2011).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran served on active duty from October 1958 to October 1962.  Service treatment records show that he was seen in sick call in September 1962 with a complaint of back trouble.  A September 1962 orthopedic consultation revealed a complaint of a two-month history of recurring pain in the right sacroiliac area.  It was noted that repeated examinations over the prior two months were consistently normal.  A physician noted that the Veteran might have minimal lumbosacral or sacroiliac strain but that there was not enough difficulty to hospitalize or treat.  No other complaints of back pain were noted in the service treatment records.  

The Veteran testified that he initially sought treatment for back pain after service in 1969 or 1970.  The Veteran indicated that those treatment records are no longer available.  Outpatient VA medical records in evidence reflect treatment for back pain since 2003. 

In March 2006, a VA nurse practitioner noted that the Veteran had been a patient at the Ukiah VA Clinic since 2003.  It was noted that the Veteran gave a history of initially having low back pain in the Navy.  It was noted that he reported that in 1960, he was seen at Balboa Naval Hospital complaining of back pain.  The Veteran stated that at that time, he was evaluated, given pain medication and placed on bed rest for several days.  He noted that since then, his physical activity had been limited by back pain.  It was noted that he had been seen by a primary care physician and an orthopedist at the Ukiah clinic.  The Veteran reported his current symptoms with overuse were pain in the lumbar spine area with radiation to the posterior right thigh, down the right calf and to the lateral foot.  The VA nurse practitioner opined that, based upon the MRI, the Veteran's personal history, and her examination, his current disability was more likely than not related to the original military injury.  

The Veteran had a VA examination in July 2007.  The examination report reflects that the claims file was not available for review, but the examiner reviewed available medical records from the VA computer system.  It was noted that the Veteran had a history of chronic low back pain that started while he was serving in the Navy.  He reported that he continued to have off and on episodes of low back pain.  He noted that the back pain became very disabling in 1984 when he was put on Social Security.  It was noted that the Veteran did not have back surgery.  It was reported that the Veteran had continued to have chronic back pain which was present all the time and radiated down the right lower extremity all the way to the foot.  The VA examiner diagnosed significant degenerative changes of the lumbosacral spine with some spinal stenosis and nerve root irritation with chronic low back pain with loss of range of motion of lumbosacral spine.  

In November 2007, the VA examiner reviewed the claims file and provided a medical opinion.  The examiner noted that the review of the claims file showed that the Veteran was evaluated for presentation of back pain during active duty in August 1962.  He stated that, at that time, he also had pain in the right knee and in the low back.  He noted that the physical examination done at the time did not reveal any disease process.  An orthopedic consultation in September 1962 found no definite pathology.  The examiner noted that the Veteran separated from the Navy in October 1962.  The examiner noted that there were no medical notes indicative of him having any treatment or evaluation regarding low back pain during the years that followed his separation from the Navy.  The examiner noted that the separation examination did not mention any back problems.  

The examiner stated that the current pathology of the lumbar spine was definitely of lumbosacral degenerative disc disease and spinal stenosis with nerve root irritation with loss of range of motion.  The examiner stated that there was no proof that this pathology existed during his active duty status in the Navy from the available information.  The examiner concluded that it would be mere speculation to connect his current condition to that of presentation in the Navy.  

At the hearing in February 2011, the Veteran described his duties in service.  Specifically, he stated that he did a considerable amount of heavy lifting of motors and generators on board ship.  He again described going to Balboa Hospital from the ship in 1960.  He indicated that there was no report of that treatment because he did not get along with the Captain that examined him.  He again described the treatment he received in 1962.  He stated that he did not mention his back disability at his separation examination because they were told that any problems would have to be corrected before they were discharged and he was anxious to get out.  He noted that the pain was bearable when he got out of service indicated that his back disability started in service and continuously got worse each year after service.  

The Board notes that the Veteran is competent to report back pain symptoms during service and since service.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board also finds the Veteran's statements and testimony concerning continuity of his back pain symptoms to be credible.  

In sum, the record reflects in-service complaints of treatment for low back pain, and the Board finds the Veteran's statements regarding chronic back pain since service to be credible.  The opinion by the VA nurse practitioner provides competent medical evidence linking the Veteran's current back disability to a back injury in service.  The Board finds that the evidence is at least in equipoise.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for a low back disability.


ORDER

Service connection for degenerative disc disease of the lumbosacral spine with spinal stenosis is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


